Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for in claim 21-24, in the applicant’s specification paragraph 0159, it shows that program code means is in the form of instructions or data structures.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-13, 17, 21-23,  26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (U.S. Pub No. 2018/0279307 A1) in view of Ji et al. (U.S. Pub No. 2015/0334702 A1).


1. Au teaches a method for wireless communication at a wireless device, comprising: determining a first set of time resources of a transmission time interval (TTI) based at least in part on a first type of a first channel for communicated with at least one target device via a first set of time resources of a transmission time interval (TTI) [par 0041];  determining a mode for a second set of time resources of the TTI based at least in part on a second type of a second channel for communication with the at least one target par 0083, determining a third TDD TTI configuration of a second TDD interval, wherein the second TDD TTI configurations comprises a second uplink segment and a second downlink segment; transmitting, by the communications controller to the UE, a second TDD TTI configuration of a second TDD TTI configuration]; wherein the second type of the second channel is different from the first type of the first channel [par 0006, 0031, a segment of a first TDD TTI configuration of a first TDD interval and a second TDD TTI configuration of the first TDD interval, where the first TDD TTI configuration has a first pattern, where the second TDD TTI configuration has a second pattern, where the first pattern is different than the second pattern, where the first TDD TTI configuration has a first uplink TTI segment and a first downlink TTI segment, where the second TDD TTI configuration has a second uplink TTI segment and a second downlink TTI segment, where the first downlink TTI segment has a first TTI size, and where the first uplink TTI segment has a second TTI size. The downlink communication channel may carry data channels (e.g., physical downlink shared channel (PDSCH), etc.) and control channels (e.g., a physical downlink shared channel (PDCCH), etc.). More specifically, the control channels may include UE or group specific control channels and common control channels which carry downlink control information to the UEs and/or relays, as well as uplink related control channels which carry various uplink control information to the UEs]; communicating the first channel in the first set of time resources of the TTI according to the full duplex mode; and communicating the second channel in the second set of time resources of the TTI according to the half duplex mode `

 	In an analogous art Ji show determining a full duplex mode for a first set of time resources of a transmission time interval (TTI), determining a half duplex mode for a second set of time resources of the TTI [par 0071, One exception, wherein TDD alone may be sufficient, may be in the case of the multiplexing of resources with different TTIs on downlink communications (e.g., downlink/downlink multiplexing, where one downlink transmission of a first TTI may be interrupted by another downlink transmission of a second TTI), which can be achieved without full duplex operation. and thus, the transmitter could continue transmitting, and the receiver could continue receiving, in a one-direction (or half-duplex) configuration].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Ji because this provides a method, apparatus, and computer-readable medium having code for implementing wireless communication utilizing an algorithm for pairing inter-band time division duplex (TDD) carriers for transmit- and receive switching

2.    Au and Ji creates the method of claim 1, Au fail to show wherein communicating the first channel comprises: communicating a first set of channels including the first channel in the first set of time resources of the TTI according to the full duplex mode, wherein the first set of channels is a set of control channels 
par 0071, One exception, wherein TDD alone may be sufficient, may be in the case of the multiplexing of resources with different TTIs on downlink communications (e.g., downlink/downlink multiplexing, where one downlink transmission of a first TTI may be interrupted by another downlink transmission of a second TTI), which can be achieved without full duplex operation. and thus, the transmitter could continue transmitting, and the receiver could continue receiving, in a one-direction (or half-duplex) configuration].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Ji because this provides a method, apparatus, and computer-readable medium having code for implementing wireless communication utilizing an algorithm for pairing inter-band time division duplex (TDD) carriers for transmit- and receive switching.

3.   Au and JI illustrates the method of claim 1, Au fail to show wherein communicating the second channel comprises: communicating a second set of channels including the second channel in the second set of time resources of the TTI according to the half duplex mode, wherein the second set of channels is a set of data channels 
 	In an analogous art Ji show wherein communicating the second channel comprises: communicating a second set of channels including the second channel in the second set of time resources of the TTI according to the half duplex par 0071, One exception, wherein TDD alone may be sufficient, may be in the case of the multiplexing of resources with different TTIs on downlink communications (e.g., downlink/downlink multiplexing, where one downlink transmission of a first TTI may be interrupted by another downlink transmission of a second TTI), which can be achieved without full duplex operation. and thus, the transmitter could continue transmitting, and the receiver could continue receiving, in a one-direction (or half-duplex) configuration].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Ji because this provides a method, apparatus, and computer-readable medium having code for implementing wireless communication utilizing an algorithm for pairing inter-band time division duplex (TDD) carriers for transmit- and receive switching

7. Au and Ji reveals the method of claim 1, wherein the full duplex mode and the half duplex mode are determined based at least in part on a level of traffic demand [par 0040, 0041, Configurable feedback slots provide low latency feedback for delay sensitive traffic. A feedback slot is associated with one or more TTI size(s) in the system, and may depend on traffic types and Quality of Service (QoS) (e.g. latency requirement). In an example, when there is no data for traffic types which require a consistent low latency feedback, the network may signal the UEs to disable feedback slots during this time interval (e.g. a radio frame). The signaling maybe accomplished with a feedback slot switching flag (e.g. a 1-bit indicator). It maybe transmitted in a control channel via broadcast, multicast, or unicast. Thus, the overall feedback slots may be configured statically/semi-statically with TDD TTI configurations, traffic types], capabilities associated with one or more devices including the at least one target device, limitations associated with the one or more devices including the at least one target device, received measurement reports of one or more reference signals, or a combination thereof [par 0062, The degree of mobility may be relative to the network conditions and/or capabilities of the wireless communications device. A user's mobility characteristic may correspond to a rate at which the user is moving. For example, users moving at a higher rate of speed, for example a user communicating in a car, has higher mobility characteristics than users moving at comparatively lower speeds, for example a user walking through a park].

11. Au disclose An apparatus for wireless communication at a wireless device, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine a full duplex mode for a first set of time resources of a transmission time interval (TTI) based at least in part on a first type of a first channel for communication with at least one target device via the first set of time resources of the TTI; determine a half duplex mode for a second set of time resources of the TTI based at least in part on a second type of a second channel for communicated for communication with the at least one target device via the second set of time resources of the TTI, wherein the second type of the second channel is different from the first type of the first channel [par 0006, 0031, a segment of a first TDD TTI configuration of a first TDD interval and a second TDD TTI configuration of the first TDD interval, where the first TDD TTI configuration has a first pattern, where the second TDD TTI configuration has a second pattern, where the first pattern is different than the second pattern, where the first TDD TTI configuration has a first uplink TTI segment and a first downlink TTI segment, where the second TDD TTI configuration has a second uplink TTI segment and a second downlink TTI segment, where the first downlink TTI segment has a first TTI size, and where the first uplink TTI segment has a second TTI size. The downlink communication channel may carry data channels (e.g., physical downlink shared channel (PDSCH), etc.) and control channels (e.g., a physical downlink shared channel (PDCCH), etc.). More specifically, the control channels may include UE or group specific control channels and common control channels which carry downlink control information to the UEs and/or relays, as well as uplink related control channels which carry various uplink control information to the UEs];  communicate the first channel in the first set of time resources of the TTI according to the first duplexing full duplex mode; and communicate the second channel in the second set of time resources of the TTI according to the second duplexing half duplex mode [par 0007, where the first TDD TTI configuration has a first uplink TTI segment and a first downlink TTI segment, where the second TDD TTI configuration has a second uplink TTI segment and a second downlink TTI segment].
 	Au fail to show determining a full duplex mode for a first set of time resources of a transmission time interval (TTI), determining a half duplex mode for a second set of time resources of the TTI.
 	In an analogous art Ji show determining a full duplex mode for a first set of time resources of a transmission time interval (TTI), determining a half duplex mode for a second set of time resources of the TTI [par 0071, One exception, wherein TDD alone may be sufficient, may be in the case of the multiplexing of resources with different TTIs on downlink communications (e.g., downlink/downlink multiplexing, where one downlink transmission of a first TTI may be interrupted by another downlink transmission of a second TTI), which can be achieved without full duplex operation. and thus, the transmitter could continue transmitting, and the receiver could continue receiving, in a one-direction (or half-duplex) configuration].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Ji because this provides a method, apparatus, and computer-readable medium having code for implementing wireless communication utilizing an algorithm for pairing inter-band time division duplex (TDD) carriers for transmit- and receive switching

12.  Au and Ji defines the apparatus of claim 11, Au fail to show wherein the instructions to communicate the first channel are executable by the processor to cause the apparatus to: communicate a first set of channels including the first channel in the first set of time resources of the TTI according to the full duplex mode, wherein the first set of channels is a set of control channels
	In an analogous art Ji show wherein the instructions to communicate the first channel are executable by the processor to cause the apparatus to: communicate a first set of channels including the first channel in the first set of time resources of the TTI according to the full duplex mode, wherein the first set of channels is a set of control channels [par 0071, One exception, wherein TDD alone may be sufficient, may be in the case of the multiplexing of resources with different TTIs on downlink communications (e.g., downlink/downlink multiplexing, where one downlink transmission of a first TTI may be interrupted by another downlink transmission of a second TTI), which can be achieved without full duplex operation. and thus, the transmitter could continue transmitting, and the receiver could continue receiving, in a one-direction (or half-duplex) configuration].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Ji because this provides a method, apparatus, and computer-readable medium having code for implementing wireless communication utilizing an algorithm for pairing inter-band time division duplex (TDD) carriers for transmit- and receive switching

13.  Au and Ji provides the apparatus of claim 11, Au fail to show wherein the instructions to communicate the second channel are executable by the processor to cause the apparatus to: communicate a second set of channels including the second channel in the second set of time resources of the TTI according to the half duplex mode, wherein the second set of channels is a set of data channels 
 	In an analogous art Ji show wherein the instructions to communicate the second channel are executable by the processor to cause the apparatus to: communicate a second set of channels including the second channel in the second set of time resources of the TTI according to the half duplex mode, wherein the second set of channels is a set of data channels [par 0071, One exception, wherein TDD alone may be sufficient, may be in the case of the multiplexing of resources with different TTIs on downlink communications (e.g., downlink/downlink multiplexing, where one downlink transmission of a first TTI may be interrupted by another downlink transmission of a second TTI), which can be achieved without full duplex operation. and thus, the transmitter could continue transmitting, and the receiver could continue receiving, in a one-direction (or half-duplex) configuration].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Ji because this provides a method, apparatus, and computer-readable medium having code for implementing wireless communication utilizing an algorithm for pairing inter-band time division duplex (TDD) carriers for transmit- and receive switching


17. Au and Ji conveys the apparatus of claim 11, wherein the first full duplex mode and second duplexing the half duplex modes mode are determined based at least in part on a level of traffic demand[Au, par 0040, 0041, Configurable feedback slots provide low latency feedback for delay sensitive traffic. A feedback slot is associated with one or more TTI size(s) in the system, and may depend on traffic types and Quality of Service (QoS) (e.g. latency requirement). In an example, when there is no data for traffic types which require a consistent low latency feedback, the network may signal the UEs to disable feedback slots during this time interval (e.g. a radio frame). The signaling maybe accomplished with a feedback slot switching flag (e.g. a 1-bit indicator). It maybe transmitted in a control channel via broadcast, multicast, or unicast. Thus, the overall feedback slots may be configured statically/semi-statically with TDD TTI configurations, traffic types], capabilities associated with one or more devices including the at least one par 0062, The degree of mobility may be relative to the network conditions and/or capabilities of the wireless communications device. A user's mobility characteristic may correspond to a rate at which the user is moving. For example, users moving at a higher rate of speed, for example a user communicating in a car, has higher mobility characteristics than users moving at comparatively lower speeds, for example a user walking through a park]..

21. Au defines  an apparatus for wireless communication at a wireless device, comprising: means for determining a full duplex mode for a first set of time resources of a transmission time interval (TTD based at least in part on a first type of a first channel for communication with at least one target device via the first set of time resources of a transmission time interval (TTI) the TTI; means for determining a half duplex mode for a second set of time resources of the TTI based at least in part on a second type of a second channel  for communication with the at least one target device via the second set of time resources of the TTI, wherein the second type of the second channel is different from the first type of the first channel[par 0006, 0031, a segment of a first TDD TTI configuration of a first TDD interval and a second TDD TTI configuration of the first TDD interval, where the first TDD TTI configuration has a first pattern, where the second TDD TTI configuration has a second pattern, where the first pattern is different than the second pattern, where the first TDD TTI configuration has a first uplink TTI segment and a first downlink TTI segment, where the second TDD TTI configuration has a second uplink TTI segment and a second downlink TTI segment, where the first downlink TTI segment has a first TTI size, and where the first uplink TTI segment has a second TTI size. The downlink communication channel may carry data channels (e.g., physical downlink shared channel (PDSCH), etc.) and control channels (e.g., a physical downlink shared channel (PDCCH), etc.). More specifically, the control channels may include UE or group specific control channels and common control channels which carry downlink control information to the UEs and/or relays, as well as uplink related control channels which carry various uplink control information to the UEs]; means for communicating the first channel in the first set of time resources of the TTI according to the full duplex mode; and means for communicating the second channel in the second set of time resources of the TTI according to the half duplex mode [par 0007, where the first TDD TTI configuration has a first uplink TTI segment and a first downlink TTI segment, where the second TDD TTI configuration has a second uplink TTI segment and a second downlink TTI segment].
  	Au fail to show determining a full duplex mode for a first set of time resources of a transmission time interval (TTI), determining a half duplex mode for a second set of time resources of the TTI.
 	In an analogous art Ji show determining a full duplex mode for a first set of time resources of a transmission time interval (TTI), determining a half duplex mode for a second set of time resources of the TTI [par 0071, One exception, wherein TDD alone may be sufficient, may be in the case of the multiplexing of resources with different TTIs on downlink communications (e.g., downlink/downlink multiplexing, where one downlink transmission of a first TTI may be interrupted by another downlink transmission of a second TTI), which can be achieved without full duplex operation. and thus, the transmitter could continue transmitting, and the receiver could continue receiving, in a one-direction (or half-duplex) configuration].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Ji because this provides a method, apparatus, and computer-readable medium having code for implementing wireless communication utilizing an algorithm for pairing inter-band time division duplex (TDD) carriers for transmit- and receive switching



22. Au and Ji disclose the apparatus of claim 21, Au fail to show wherein the means for communicating the first channel comprises: means for communicating a first set of channels including the first channel in the first set of time resources of the TTI according to full duplex mode, wherein the first set of channels is a set of control channels 
 	In an analogous art Ji show wherein the means for communicating the first channel comprises: means for communicating a first set of channels including the first channel in the first set of time resources of the TTI according to full duplex mode, wherein the first set of channels is a set of control channels [par 0071, One exception, wherein TDD alone may be sufficient, may be in the case of the multiplexing of resources with different TTIs on downlink communications (e.g., downlink/downlink multiplexing, where one downlink transmission of a first TTI may be interrupted by another downlink transmission of a second TTI), which can be achieved without full duplex operation. and thus, the transmitter could continue transmitting, and the receiver could continue receiving, in a one-direction (or half-duplex) configuration].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Ji because this provides a method, apparatus, and computer-readable medium having code for implementing wireless communication utilizing an algorithm for pairing inter-band time division duplex (TDD) carriers for transmit- and receive switching

23. Au and Ji provide the apparatus of claim 21, Au fail to show wherein the means for communicating the second channel comprises: means for communicating a second set of channels including the second channel in the second set of time resources of the TTI according to the half duplex mode, wherein the second set of channels is a set of data channels 
 	In an analogous art Ji show wherein the means for communicating the second channel comprises :means for communicating a second set of channels including the second channel in the second set of time resources of the TTI according to the half duplex mode, wherein the second set of channels is a set of data channels[par 0071, One exception, wherein TDD alone may be sufficient, may be in the case of the multiplexing of resources with different TTIs on downlink communications (e.g., downlink/downlink multiplexing, where one downlink transmission of a first TTI may be interrupted by another downlink transmission of a second TTI), which can be achieved without full duplex operation. and thus, the transmitter could continue transmitting, and the receiver could continue receiving, in a one-direction (or half-duplex) configuration].



26.  Au describes a non-transitory computer-readable medium storing code for wireless communication at a wireless device, the code comprising instructions executable by a processor to: determine a full duplex mode for a first set of time resources of a transmission time interval (TTI) based at least in part on a first type of a first channel for communication with at least one target device via the first set of time resources of the TTI; determine a half duplex mode for a second set of time resources of the TTI based at least in part on a second type of a second channel for communication with the at least one target device via the second set of time resources of the TTI, wherein the second type of the second channel is different from the first type of the first channel [par 0006, 0031, a segment of a first TDD TTI configuration of a first TDD interval and a second TDD TTI configuration of the first TDD interval, where the first TDD TTI configuration has a first pattern, where the second TDD TTI configuration has a second pattern, where the first pattern is different than the second pattern, where the first TDD TTI configuration has a first uplink TTI segment and a first downlink TTI segment, where the second TDD TTI configuration has a second uplink TTI segment and a second downlink TTI segment, where the first downlink TTI segment has a first TTI size, and where the first uplink TTI segment has a second TTI size. The downlink communication channel may carry data channels (e.g., physical downlink shared channel (PDSCH), etc.) and control channels (e.g., a physical downlink shared channel (PDCCH), etc.). More specifically, the control channels may include UE or group specific control channels and common control channels which carry downlink control information to the UEs and/or relays, as well as uplink related control channels which carry various uplink control information to the UEs]; communicate the first channel in the first set of time resources of the TTI according to the full duplex mode; and communicate the second channel in the second set of time resources of the TTI according to the half duplex mode[par 0007, where the first TDD TTI configuration has a first uplink TTI segment and a first downlink TTI segment, where the second TDD TTI configuration has a second uplink TTI segment and a second downlink TTI segment].
 	Au fail to show determining a full duplex mode for a first set of time resources of a transmission time interval (TTI), determining a half duplex mode for a second set of time resources of the TTI.
 	In an analogous art Ji show determining a full duplex mode for a first set of time resources of a transmission time interval (TTI), determining a half duplex mode for a second set of time resources of the TTI [par 0071, One exception, wherein TDD alone may be sufficient, may be in the case of the multiplexing of resources with different TTIs on downlink communications (e.g., downlink/downlink multiplexing, where one downlink transmission of a first TTI may be interrupted by another downlink transmission of a second TTI), which can be achieved without full duplex operation. and thus, the transmitter could continue transmitting, and the receiver could continue receiving, in a one-direction (or half-duplex) configuration].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Ji because this provides a method, apparatus, and computer-readable medium having code for implementing wireless communication utilizing an algorithm for pairing inter-band time division duplex (TDD) carriers for transmit- and receive switching.



27.  Au and Ji creates the non-transitory computer-readable medium of claim 26, wherein the instructions to communicate the first channel are executable to: communicate a first set of channels including the first channel in the first set of time resources of the TTI according to the full duplex mode, wherein the first set of channels is a set of control channels [par 0031, The downlink communication channel may carry data channels (e.g., physical downlink shared channel (PDSCH), etc.) and control channels (e.g., a physical downlink shared channel (PDCCH), etc.). More specifically, the control channels may include UE or group specific control channels and common control channels which carry downlink control information to the UEs].


28. Au and Ji displays the non-transitory computer-readable medium of claim 26, wherein the instructions to communicate the second channel are executable to: par 0031, The downlink communication channel may carry data channels (e.g., physical downlink shared channel (PDSCH), etc.) and control channels (e.g., a physical downlink shared channel (PDCCH), etc.). More specifically, the control channels may include UE or group specific control channels and common control channels which carry downlink control information to the UEs].


Claims 4-6, 10, 14-16, 20, 24, 25, 29, 30 s/are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (U.S. Pub No. 2018/0279307 A1) in view of Ji et al. (U.S. Pub No. 2015/0334702 A1) in further view of Karjalainen et al. (U.S. Pub No. 2013/0223294 A1).

4.    Au and Ji demonstrates the method of claim 1, Au fail to show further comprising: receiving an indication of at least one of the full duplex mode or the half duplex mode.
 	In an analogous art Karajalainen show receiving an indication of at least one of the full duplex mode or the half duplex mode[par 0019, receive simultaneously on the same frequency band and a non-full duplex operating mode; and determine to transmit a signal indicating the selected preferred operating mode to a network entity].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Ji  and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full 

5.    Au, Ji, and Karjalainen conveys the method of claim 4, Au and Ji fail to show wherein the full duplex mode or the half duplex mode is selected by a control node 
 	In an analogous art Karjalainen show wherein the full duplex mode or the half duplex mode is selected by a control node [par 0036, On the downlink, user data for a user device 3, 4 is carried on the Physical Downlink Shared Channel (PDSCH) and on the uplink, user data from a user device is carried on the Physical Uplink Shared Channel (PUSCH). Communications between the base station 2 and a user device 3, 4 can be selectively conducted on either a full duplex basis or a non full duplex basis. If the communications are conducted on a full duplex basis, transmissions on the downlink and the uplink can occur simultaneously in the same frequency band (e.g. at the same carrier frequencies)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Ji  and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.


6.   Au, Ji, and Karjalainen define the method of claim 5, wherein the control node comprises at least one of a central node, a scheduling device of the wireless device, the Au, par 0006, by a communications controller to a user equipment (UE)].

10.   Au and Ji disclose the method of claim 1, Au fail to show wherein the full duplex mode and the half duplex mode each comprise one of a full duplex mode, a half-duplex mode, a single user (SU) multiple input multiple output (MIMO) (SU-MIMO) mode, a multiple user (MU) MIMO mode, or a combination thereof.
 	In an analogous art Karjalainen show wherein the first duplexing mode and the second duplexing mode each comprise one of a full duplex mode, a half-duplex mode, a single user (SU) multiple input multiple output (MIMO) (SU-MIMO) mode, a multiple user (MU) MIMO mode, or a combination thereof [par 0039, 0078, multiple antenna arrays and associated signal processing means for implementing Multiple Input Multiple Output (MIMO) communications between the base station 2 and a user device 3, 4, on the downlink or on the uplink, either conventionally in conjunction with non full duplex operation, or in conjunction with full duplex operation. Different MIMO modes maybe selectively employed, including spatial multiplexing, transmit diversity, and beam forming. Accordingly, the base station 2 uses scheduling to adaptively allocate full duplex mode for user devices in a cell that can perform the full duplex reception and allocate half duplex mode for user devices in a cell that cannot perform the full duplex reception]
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Ji, and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex 

14. Au and Ji provides the apparatus of claim 11, Au and Ji fail to show wherein the instructions are further executable by the processor to cause the apparatus to: receive an indication of at least one of the full duplex mode or the half duplex mode.
 	In an analogous art Karjalainen show wherein the instructions are further executable by the processor to cause the apparatus to: receive an indication of at least one of the full duplex mode or the half duplex mode [par 0019, receive simultaneously on the same frequency band and a non-full duplex operating mode; and determine to transmit a signal indicating the selected preferred operating mode to a network entity].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Ji  and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.

15. Au, Ji, and Karjalainen provides the apparatus of claim 14, Au and Ji fail to show  wherein the duplexing full duplex mode or the half duplex mode is selected by a control node.
 	In an analogous art Karjalainen show wherein the duplexing full duplex mode or the half duplex mode is selected by a control node[par 0036, On the downlink, user data for a user device 3, 4 is carried on the Physical Downlink Shared Channel (PDSCH) and on the uplink, user data from a user device is carried on the Physical Uplink Shared Channel (PUSCH). Communications between the base station 2 and a user device 3, 4 can be selectively conducted on either a full duplex basis or a non full duplex basis. If the communications are conducted on a full duplex basis, transmissions on the downlink and the uplink can occur simultaneously in the same frequency band (e.g. at the same carrier frequencies)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Ji  and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.

16. Au, JI, and Karjalainen disclose the apparatus of claim 15, wherein the control node comprises at least one of a central node, a scheduling device of the wireless device, the at least one target device, or any combination thereof [Au, par 0006, by a communications controller to a user equipment (UE)].

20.  Au and Ji displays the apparatus of claim 11, Au and Ji fail to show wherein the full duplex mode and the half duplex mode each comprise one of  a single user (SU) multiple input multiple output (MIMO) (SU-MIMO) mode, a multiple user (MU) MIMO mode, or a combination thereof.
 	In an analogous art Karajalainen show wherein the full duplex mode and the half duplex mode each comprise one of  a single user (SU) multiple input multiple par 0039, 0078, multiple antenna arrays and associated signal processing means for implementing Multiple Input Multiple Output (MIMO) communications between the base station 2 and a user device 3, 4, on the downlink or on the uplink, either conventionally in conjunction with non full duplex operation, or in conjunction with full duplex operation. Different MIMO modes maybe selectively employed, including spatial multiplexing, transmit diversity, and beam forming. Accordingly, the base station 2 uses scheduling to adaptively allocate full duplex mode for user devices in a cell that can perform the full duplex reception and allocate half duplex mode for user devices in a cell that cannot perform the full duplex reception]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Ji, and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.

24.   Au and Ji describe the apparatus of claim 21, Au and Ji fail to show further comprising: means for receiving an indication of at least one of the full duplex mode or the half duplex mode.
 	In an analogous art Karjalainen show further comprising: means for receiving an indication of at least one of the full duplex mode or the half duplex mode[par 0019, receive simultaneously on the same frequency band and a non-full duplex operating mode; and determine to transmit a signal indicating the selected preferred operating mode to a network entity].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Ji  and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.

25.  Au, Ji and Karjalainen reveal the apparatus of claim 24, Au and Ji fail to show wherein the full duplex mode or the half duplex mode is selected by a control node.
 	In an analogous art Karjalainen show wherein the full duplex mode or the half duplex mode is selected by a control node [par 0036, On the downlink, user data for a user device 3, 4 is carried on the Physical Downlink Shared Channel (PDSCH) and on the uplink, user data from a user device is carried on the Physical Uplink Shared Channel (PUSCH). Communications between the base station 2 and a user device 3, 4 can be selectively conducted on either a full duplex basis or a non full duplex basis. If the communications are conducted on a full duplex basis, transmissions on the downlink and the uplink can occur simultaneously in the same frequency band (e.g. at the same carrier frequencies)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Ji  and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full 


29.  Au and Ji provides the non-transitory computer-readable medium of claim 26, Au and Ji fail show wherein the instructions are further executable to: receive an indication of at least one of the full duplex mode or the half duplex mode.
 	In an analogous art Karjalainen show wherein the instructions are further executable to: receive an indication of at least one of the full duplex mode or the half duplex mode [par 0019, receive simultaneously on the same frequency band and a non-full duplex operating mode; and determine to transmit a signal indicating the selected preferred operating mode to a network entity].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Ji  and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.

30.  Au, Ji, and Karjalainen provide the non-transitory computer-readable medium of claim 29, Au and Ji fail to show wherein the full duplex mode or the half duplex mode is selected by a control node.
 	In an analogous art Karjalainen show wherein the full duplex mode or the half duplex mode is selected by a control node[par 0036, On the downlink, user data for a user device 3, 4 is carried on the Physical Downlink Shared Channel (PDSCH) and on the uplink, user data from a user device is carried on the Physical Uplink Shared Channel (PUSCH). Communications between the base station 2 and a user device 3, 4 can be selectively conducted on either a full duplex basis or a non full duplex basis. If the communications are conducted on a full duplex basis, transmissions on the downlink and the uplink can occur simultaneously in the same frequency band (e.g. at the same carrier frequencies)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au, Ji  and Karjalainen because this provides a system in which the signaling schemes used to configure devices in a full duplex operation mode or a half-duplex operating mode and/or schedule the devices are straightforward.


Claims 8, 18, s/are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (U.S. Pub No. 2018/0279307 A1) in view of Ji et al. (U.S. Pub No. 2015/0334702 A1) in further view of Ibrahim et al. (U.S. Pub No. 2019/0288828 A1).

8. Au and Ji provide the method of claim 7, Au and Ji fail to show wherein the one or more reference signals comprise at least one of a synchronization signal, a beam reference signal, or a combination thereof.
 	In an analogous art Ibrahim show wherein the reference signals comprise at least one of a synchronization signal, a beam reference signal, ora combination thereof par 0133, Variant A, where Tx/Rx signals are perfectly synchronized at Node A, but out of sync at Node B].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Ibrahim because provide a concept for providing fair time-frequency resources allocation between DL and UL according to their actual traffic.

18. Au and Ji disclose the apparatus of claim 17, Au and Ji fail to show wherein the one or more reference signals comprise at least one of a synchronization signal, a beam reference signal, or a combination thereof.
 	In an analogous art Ibrahim show wherein the one or more reference signals comprise at least one of a synchronization signal, a beam reference signal, or a combination thereof[par 0133, Variant A, where Tx/Rx signals are perfectly synchronized at Node A, but out of sync at Node B].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Au and Ibrahim because provide a concept for providing fair time-frequency resources allocation between DL and UL according to their actual traffic.



Response to Arguments

Therefore, Au fails to teach or suggest “determining a full duplex mode for a first set of time resources of a transmission time interval (TTI) based at least in part on a first type of a first channel for communication with at least one target device” or “determining a half duplex mode for a second set of time resources of the TTI based at least in part on a second type of a second channel for communication with the at least one target device,” as recited in amended independent claim 1. Therefore, for at least these reasons, amended independent claim 1 is allowable over Au. Amended independent claims 11,21, and 26 include features that are similar to those of amended independent claim 1 and are likewise allowable for at least similar reasons.

The applicant argues are moot in view of newly rejected claims.


However, communicating in accordance with various TDD TTI configurations over an arbitrary downlink communication channel does not teach or suggest “communicating a first set of channels including the first channel in the first set of time resources of the TTI according to the full duplex mode, wherein the first set of channels is a set of control channels,” as recited in amended dependent claim 2. As discussed above, a TDD is not the same as a “full duplex mode,” nor has the Office Action shown how Au teaches or suggests how a “full duplex mode” is determined because the set of channels used for transmission are “a set of 
Similarly, amended dependent claim 3 is also allowable over Au. For example, the Office Action has not shown how Au teaches or suggests how a “half duplex mode” is determined because the set of channels used for transmission are “a set of data channels.” For these reasons, Au fails to teach or suggest “communicating a second set of channels including the second channel in the second set of time resources of the TTI according to the half duplex mode, wherein the second set of channels is a set of data channels,” as recited in amended dependent claim 3.

The applicant argues are moot in view of newly rejected claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
                                           /SYED ALI/                                           Primary Examiner, Art Unit 2468